Biggs, J.
(dissenting). — The majority opinion properly states that appellate courts will not review the action of trial courts in granting new trials unless satisfied that the order was the result of injudicial bias. This is but a general statement of the rule which is to be found in many decisions. The profession needed some standard or rule by which “injudicial bias” could be determined. The supreme court announced the rule in Bank v. Wood, 124 Mo. 172, to the effect that if there appeared to be “a substantial conflict” in the evidence' the action of a trial court in granting a new trial ought not to be disturbed. This court has followed and applied that rule in Degge v. Express Co., 64 Mo. App. 102, and Shaughnessy v. R. R., 68 Mo. App. 152. That there was substantial evidence in the case at bar that the husband acted for the wife in contracting for and superintending the building of the house, there can be no question. The majority opinion concedes this. "We reviewed the same state of facts in the case of McDonnell v. Nicolson, 67 Mo. App. 408, except in that case there was slight evidence tending to prove that Stevens, in paying for the house, used some of his wife’s money. I wrote the opinion in that case, and was strongly impressed with the belief of the existence of the alleged *19agency. The opinion of my associates ignores the rule stated in Bank v. Wood, supra, and in my judgment it will have a tendency to produce confusion and uncertainty as to this important rule of appellate practice. I am of the opinion that their decision is opposed to that of the supreme court in Bank v. Wood, supra, and for that reason the cause ought to he certified to the supreme court.